Citation Nr: 0110945	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00 - 08 832	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Service connection for bilateral defective hearing.

Service connection for residuals of bilateral otitis media, 
including tinnitus and vertigo.

Service connection for a chronic sinus disability.  

Entitlement to an effective date prior to October 4, 1996, 
for the grant of service connection for interstitial fibrosis 
with restrictive and obstructive disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956, and from October 1956 to service retirement 
in November 1973, including service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of February 1997, 
July 1998, and August 1999 from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
In January 1999, the veteran met with the RO Decision Review 
Officer prior to a scheduled personal hearing.  At that 
meeting, the veteran identified the issues he intended to 
pursue on appeal as service connection for a lung condition, 
bilateral hearing loss, bilateral otitis media, and a sinus 
condition, and stated that he did not wish to pursue the 
remaining issues on appeal.  The scheduled personal hearing 
on appeal was canceled.  It was agreed that the veteran would 
be afforded a VA respiratory, audiology, audiometric, and 
sinus examinations, to include the obtaining of a medical 
opinion as to the etiology of his lung condition, and that 
additional evidence would be obtained.  

A rating decision of August 1999 granted service connection 
for interstitial fibrosis with restrictive and obstructive 
disease, evaluated as 100 percent disabling, effective 
November 6, 1997; and granted basic eligibility to 
Dependents' Educational Assistance benefits under the 
provisions of  38 U.S.C.A. Chapter 35 (2000).  The veteran 
subsequently took issue with the effective date of the award 
of service connection for interstitial fibrosis with 
restrictive and obstructive disease.  Thereafter, a rating 
decision of March 2000 granted an increased rating of 60 
percent for residuals of transverse process fractures with 
protruding disc; and granted an earlier effective date of 
October 4, 1996, for the grant of service connection for 
interstitial fibrosis with restrictive and obstructive 
disease and for the grant of basic eligibility to Dependents' 
Educational Assistance benefits under the provisions of  
38 U.S.C.A. Chapter 35 (2000).  He was issued a Statement of 
the Case addressing all remaining issues.  An April 2000 
letter from the veteran, accepted in lieu of VA Form 9, 
limited the issues on appeal to those shown on the title page 
of this decision.  

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 to eliminate the 
concept of a well-grounded claim.  This law is effective as 
of November 9, 2000, and must be applied to all pending 
appeals.  In addition, Public Law No. 106-475 redefines VA's 
duty to assist under the new  38 U.S.C.A. § 5103A(a) through 
(d), including the provision of a medical examination and a 
medical opinion, unless "no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement."  

This law must be applied to all pending appeals, except in 
cases where are no further duty to notify or duty to assist 
issues because the claim has been fully developed by the RO 
and no additional notice would be appropriate.  Where the law 
and not the evidence is dispositive, and the duty to notify 
is met, a remand is not required.  For example, if a claimant 
is not eligible for the benefits sought because of the lack 
of qualifying service; or lack of "veteran" status, or 
other lack of legal eligibility.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
finds that the claim for an effective date prior to October 
4, 1996, for the grant of service connection for interstitial 
fibrosis with restrictive and obstructive disease has been 
fully developed, and the veteran has been provided a complete 
statement of the law and regulations applicable to effective 
dates both in the rating decision of March 24, 2000, and in 
the Statement of the Case issued on March 24, 2000.  

The issues of service connection for bilateral defective 
hearing, to include residuals of otitis media, and for a 
chronic sinus disorder are addressed in the Remand portion of 
this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed herein has been obtained 
by the RO, and VA has satisfied its duty to notify and to 
assist the appellant in this instance.

2.  The veteran's original claim for service connection for a 
lung condition, received at the RO on July 26, 1988, was 
denied by rating action of December 14, 1988; that decision 
was not appealed and became final after one year.

3.  The veteran reopened his claim for service connection for 
a lung disorder as secondary to Agent Orange (AO) herbicide 
exposure on October 4, 1996; that claim was denied by rating 
decision of February 11, 1997, and the veteran filed a timely 
Notice of Disagreement.  

4.  Additional evidence added to the record established 
entitlement to direct service connection for a lung disorder, 
diagnosed as interstitial fibrosis with restrictive and 
obstructive disease, effective October 4, 1996, the date of 
receipt of the veteran's reopened claim.  

5.  Clear and unmistakable error in the rating decision of 
December 14, 1988, denying service connection for a lung 
disorder has not been demonstrated.  

6.  A rating decision of December 1988 denied service 
connection for bilateral defective hearing and a chronic 
sinus disorder; that decision was not appealed and became 
final after one year.  

7.  In November 1997, the veteran undertook to reopen his 
claims for service connection for bilateral defective 
hearing, to include residuals of otitis media, and for a 
chronic sinus disorder by submitting additional evidence; 
that claim was denied by rating action of July 1998 on the 
grounds that new and material evidence had not been submitted 
to reopen the claims for service connection for bilateral 
defective hearing, for residuals of otitis media, and for a 
chronic sinus disorder, and the veteran appealed.  

8.  The additional evidence submitted in support of the 
claims for service connection for bilateral defective 
hearing, to include residuals of otitis media, and for a 
chronic sinus disorder includes evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to an effective date 
prior to October 4, 1996, for the grant of service connection 
for interstitial fibrosis with restrictive and obstructive 
disease is legally insufficient.  38 U.S.C.A. §§ 1110, 
5110(a) (West 1991);  38 C.F.R. § 3.400(b)(2) (2000);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

2.  The December 14, 1988, rating decision denying service 
connection for a lung disorder was not clearly and 
unmistakably erroneous, and that decision is affirmed.  
38 U.S.C.A. §§ 5107, 7105 (West 1991);  38 C.F.R. §§ 3.104, 
3.105(a) (2000).

3.  New and material evidence having been submitted, the 
claims for service connection for bilateral defective 
hearing, to include residuals of otitis media, and for a 
chronic sinus disorder are reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000);  Hodge v. West,  155 
F.3d 1356 (Fed. Cir. 1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issues 
resolved in this decision have been properly developed, and 
that VA has satisfied its duty to notify and to assist the 
appellant in such claims.  38 U.S.C.A. §§ 5107(a)(West 1991), 
VCAA.  


I.  Evidentiary and Procedural History

The record shows that the veteran's original claim for 
service connection for a lung condition, received at the RO 
on July 26, 1988, was denied by rating action of December 14, 
1988.  The veteran was notified by RO letter of February 2, 
1989, of the action taken, and of his right to appeal that 
decision.  That decision was not appealed, and it became 
final after one year.

The veteran reopened his claim for service connection for a 
lung disorder as secondary to Agent Orange (AO) herbicide 
exposure on October 4, 1996.  That claim was denied by rating 
decision of February 11, 1997, and the veteran was notified 
by RO letter of February 24, 1997, of the action taken, of 
the evidence considered, and of his right to appeal that 
decision.  The veteran filed a timely Notice of Disagreement, 
and a Statement of the Case was issued on October 30, 1997, 
informing the veteran of the action taken, of the evidence 
considered, of the applicable law and regulations, and of the 
reasons and bases for the decision.  

The veteran submitted additional evidence in support of his 
claim for service connection for a lung disorder, and a 
rating decision of July 1998 again denied that claim on a 
direct basis or as secondary to AO herbicide exposure.  The 
veteran was notified of that action by RO letter of August 6, 
1998, with a copy of the rating decision, informing him of 
the action taken, of the evidence considered, of the 
applicable law and regulations, and of his right to appeal 
that decision.  

Following receipt of additional evidence to reopen his claim 
for service connection for a lung disorder, a rating action 
of August 16, 1999, granted direct service connection for a 
lung disorder, diagnosed as interstitial fibrosis with 
restrictive and obstructive disease, evaluated as 100 percent 
disabling, effective November 6, 1997.  The veteran was 
notified of that action by RO letter of September 27, 1999, 
with a copy of the rating decision, informing him of the 
action taken, of the evidence considered, of the applicable 
law and regulations, and of his right to appeal that 
decision.  The veteran filed a timely Notice of Disagreement, 
seeking an effective date prior to November 6, 1997, for the 
grant of service connection for interstitial fibrosis with 
restrictive and obstructive disease.  

A subsequent rating decision of March 24, 2000, granted an 
effective date of October 4, 1996, for the grant of service 
connection for interstitial fibrosis with restrictive and 
obstructive disease, based upon a determination of clear and 
unmistakable error in the effective date assigned for the 
grant of service connection for interstitial fibrosis in the 
prior decision of August 16, 1999.  A Statement of the Case 
was issued on March 29, 2000, informing the veteran of the 
action taken, of the additional evidence considered, of the 
applicable law and regulations governing effective dates and 
revisions based upon clear and unmistakable error, and of the 
reasons and bases for the decision.  

In a statement received from the veteran, accepted as his 
Substantive Appeal in lieu of VA Form 9, he contended that he 
was entitled to an effective date of July 26, 1988, the date 
of his original claim, for the grant of service connection 
for interstitial fibrosis with restrictive and obstructive 
disease.  He further alleged that the rating decision of 
December 14, 1988, was clearly and unmistakably in error for 
not granting benefits based upon the evidence then of record.  
In particular, he asserted that the denial of his claim 
because his condition was considered to have been acute and 
transitory, to have resolved without residual impairment, and 
not to have been shown on his service separation examination, 
was "not accurate."  In support of his contentions, he 
called attention to medical records dated in October, 
November, and December 1986, and in January 1987, showing 
marked chronic restrictive pulmonary disease.  


II.  Analysis

Entitlement to an Effective Date Prior to October 4, 1996, 
for the Grant of Service Connection for Interstitial Fibrosis 
with Restrictive and Obstructive Disease

Specific VA law and regulations govern effective dates for 
the award or adjustment of VA benefits.  Under the provisions 
of  38 U.S.C.A. § 5110(a) (West 1991) and  38 C.F.R. § 3.400 
(2000), the effective date of an evaluation and award of VA 
disability compensation benefits based on an original claim, 
a claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991);  38 C.F.R. § 3.400 (2000).  The 
effective date of an evaluation and award of VA disability 
compensation benefits based upon a claim of direct service 
connection will be the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (2000). 

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See also  Shields v. Brown, 8 Vet. App. 346, 351-52 
(1995).  

The Board observes that the factual elements of this claim 
are not in dispute, as shown in the foregoing Evidentiary and 
Procedural History.  The appellant now seeks an effective 
date prior to October 4, 1996, for the grant of service 
connection for interstitial fibrosis with restrictive and 
obstructive disease.  However, the record shows that the 
veteran's original claim for service connection for a lung 
condition was finally disallowed by rating decision of 
December 14, 1988, and that he was notified by RO letter of 
February 2, 1989, of the action taken and of his right to 
appeal that decision.  That decision was not timely appealed, 
and it became final after one year.  

Thus, when the veteran reopened his claim for service 
connection for a lung disorder as secondary to Agent Orange 
(AO) herbicide exposure on October 4, 1996, and subsequently 
submitted evidence of direct service connection for that 
disorder, this constituted a claim reopened after final 
disallowance.  When the veteran's claim for service 
connection for interstitial fibrosis with restrictive and 
obstructive disease was granted by the rating decision of 
August 16, 1999, an effective date of October 4, 1996, was 
subsequently assigned by rating decision of March 24, 2000, 
because that was the date of receipt of the veteran's 
reopened claim for service connection for a lung condition 
after the previous final disallowance.  

The Board is bound in its decisions by the regulations of VA, 
instructions of the Secretary of Veterans Affairs, precedent 
opinions of the chief legal officer of the VA, and precedent 
opinions of the U.S. Court of Appeals for Veterans Claims.  
38 U.S.C.A. § 7104 (West 1991).  The effective date of awards 
of VA disability compensation benefits based upon a claim 
reopened after final disallowance, as in the instant appeal, 
is controlled solely by the above-cited law and regulations.  
As the record is clear with respect to the date of receipt of 
the veteran's original claim for service connection for a 
lung condition; the denial of that claim, notice to the 
veteran, and absence of an appeal; and the date of receipt of 
his reopened claim, the Board finds that the veteran's claim 
for an effective date prior to October 4, 1996, for a grant 
of service connection for interstitial fibrosis with 
restrictive and obstructive disease is legally insufficient.  
Sabonis, id.

For the reasons and bases stated, the Board concludes that 
the veteran lacks entitlement under the law to an effective 
date prior to October 4, 1996, for the grant of service 
connection for the grant of service connection for 
interstitial fibrosis with restrictive and obstructive 
disease.  38 U.S.C.A. §§ 1110, 5110(a) (West 1991);  
38 C.F.R. §§ 3.400, 3.400(b)(2) (2000);  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Clear and Unmistakable Error in the Rating Decision of 
December 14, 1988

The Board has also considered the veteran's contention that 
the rating decision of December 14, 1988, was clearly and 
unmistakably in error in failing to grant service connection 
for a lung disorder.  The RO addressed the issue of clear and 
unmistakable error in the rating decision of March 24, 2000, 
and determined that October 4, 1996, was the correct 
effective date for the grant of service connection for 
interstitial fibrosis with restrictive and obstructive 
disease.  The veteran was informed of the law and regulations 
governing revision of decisions based on clear and 
unmistakable error in the rating decision of March 24, 2000, 
and in detail in the Statement of the Case issued on March 
24, 2000.  The veteran submitted two written statements, 
dated in April and in May 2000, in which he alleged clear and 
unmistakable error in the rating decision of December 14, 
1988, citing specific error in that determination.  

The veteran's claims of clear and unmistakable error in the 
rating decision of December 14, 1988, are predicated upon RO 
error in finding that his service medical records did not 
support his claim for service connection for a lung disorder; 
upon error in finding that his inservice manifestations of 
chest pain and related complaints were acute and transitory, 
resolving without residual impairment; upon error in finding 
that no residuals or lung problems were found at the time of 
service retirement examination; and upon error in finding 
that medical records dated in October, November, and December 
1996, and in January 1997 showing marked chronic restrictive 
pulmonary disease did not establish service connection for 
that disease.  

Pursuant to  38 C.F.R. § 3.105(a) (2000), a prior decision 
must be reversed or amended where the evidence establishes 
clear and unmistakable error.  38 C.F.R. § 3.105(a) provides, 
in pertinent part, that :

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended.  For purposes of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  

The Court has defined clear and unmistakable error as an 
administrative error during the adjudication of the claim; 
that is, the VA's failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See
Allin v. Brown, 6 Vet. App. 207 (1994);  Robertson v. Brown, 
5 Vet. App. 70, 74 (1993).

Further, the Court defines a determination of clear and 
unmistakable error in a prior adjudication to mean that:  (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied,"(2)  the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc) (emphasis added).  See
Wamhoff v. Brown, 8 Vet. App. 517, 519-20 (1996);  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).

Clear and unmistakable error  is more than a difference of 
opinion.  38 C.F.R. § 3.305(b) (1995).  "[I]t is a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable error."  Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993);  See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996);  Winslow v. Brown, 8 Vet. App. 
469 (1996)

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA Regional Office.  Smith v. Brown, 35 F.3d 
1516, 1527 (Fed.Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  Fugo v. Brown, 6 Vet. App. at 44 
(citations omitted).  Therefore, a claimant who seeks to 
obtain retroactive benefits based on clear and unmistakable 
error has a much heavier burden than that placed upon a 
claimant who attempts to establish entitlement to VA 
benefits.  See generally Akins v. Derwinski, 1 Vet. App. 228, 
231 (1991).

"If a claimant-appellant wishes to reasonably raise a valid 
claim of clear and unmistakable error, there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error . . . that, if true, would be 
clear and unmistakable error on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. at 44.  The claimant must assert more than a 
disagreement as to how the facts were weighed and evaluated.  
Russell v. Principi, 3 Vet. App. at 313.  

Vague allegations of clear and unmistakable error on the 
basis that the prior adjudication in question failed (1) to 
properly weigh and evaluate the evidence; (2) to follow the 
regulations; (3) to accord due process of law, the benefit of 
the doubt, the duty to assist, or to give adequate reasons 
and bases; or (4) to allege any other general, non-specific 
claims of "error," cannot satisfy the stringent pleading 
requirements for the assertion of a claim of clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44-45; 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994);  See  Luallen 
v. Brown, 8 Vet. App. 92 (1995);  Kirwin v. Brown, 8 Vet. 
App. 148, 156` (1995)

Thus, if a claimant fails to raise the issue of clear and 
unmistakable error with the type of specificity required, 
then there is "no requirement that the BVA address the 
issue").  Fugo, 6 Vet. App at 45; see also Sondel v. Brown, 
6 Vet. App. 218, 220 (1994).  As such, the claimant would 
have failed to establish a valid claim of clear and 
unmistakable error, thereby warranting a denial of the claim 
due to the absence of legal merit or lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994);  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).   

Changes in the state of medical knowledge in general and 
medical opinions specifically concerning a disability after 
the original adjudication does not provide a basis for a 
claim of clear and unmistakable error.  Porter v. Brown, 5 
Vet. App. 233, 237 (1993).  New or recently developed facts 
or changes in the law subsequent to the original adjudication 
may provide a grounds for reopening a case for a de novo 
review, but they do not provide a basis for revising a 
finally decided case.  Russell v. Principi, 3 Vet. App. 310, 
314 (1992);  Damrel v. Brown, 6 Vet. App. 242 (1994);  Henry 
v. Derwinski, 2 Vet. App. 88, 90. (1992).  

The Court has held that the VA's breach of the "duty to 
assist" resulted in an incomplete record rather than 
incorrect record, and thus does not form the basis for a 
finding of clear and unmistakable error.  Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994).  Further, the Court has held that 
clear and unmistakable error could not be found as a result 
of a breach of the duty to assist where the asserted basis of 
the breach was the VA's failure to obtain records that were 
not developed until after the disputed adjudication took 
place.  Porter v. Brown, 5 Vet. App. 233, 236-37 (1993);  
Wamhoff v. Brown, 8 Vet. App. 517 (1996);  Damrel v. Brown, 6 
Vet. App. 242 (1994);  Fugo v. Brown, 6 Vet. App. 40 (1993).

As noted, a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) 
(emphasis added).  In this case, the evidence of record at 
the time of the RO decision of December 14, 1988, consisted 
of the veteran's complete service medical records from 
September 1953 to September 1973; duplicate copies of service 
medical records showing inservice treatment for a back 
injury; outpatient treatment records from Fort Campbell, 
Kentucky, dated from July 1980 to December 1986; a July 1988 
letter from the veteran to the RO requesting evaluation of 
conditions which included lung and chest problems, and a 
report of VA respiratory examination and pulmonary function 
tests, conducted in October 1988.  

The above-cited evidence shows that on service entrance 
examination in September 1953, the veteran's lungs and chest 
were normal, and a chest X-ray was normal.  A routine medical 
examination in April 1954 and service separation examination 
in June 1956 disclosed no history or findings of a chest or 
lung disability, and chest X-rays in April 1954, in January 
1955, and in June 1956 were negative.  On reenlistment 
examination in October 1956, the veteran denied any 
respiratory symptoms, his lungs and chest were normal, and a 
chest X-ray was normal.  In October 1957, he was hospitalized 
for three days with influenza.  A chest X-ray in July 1959 
revealed "a very faint pneumonitis in the right costophrenic 
angle", while the remainder of the chest and lungs were 
normal.  

Service medical records dated in August 1960 showed that the 
veteran's lungs and chest were clear, and a chest X-ray in 
May 1962 disclosed that his lungs were  normal.  On service 
reenlistment examination in September 1962, the veteran 
denied any respiratory symptoms, his lungs and chest were 
normal, and a chest X-ray was normal.  In November 1963, he 
was seen for complaints of a cold for two weeks, and a chest 
X-ray revealed a patchy pneumonia involving both lower lobes, 
blunting of the left costophrenic angle secondary to the 
infiltration, while the remainder of the chest was normal.  
The diagnosis was pneumonitis, and a follow-up examination 
disclosed that the lungs were clear to auscultation and 
percussion.  Another chest X-ray in May 1964 disclosed no 
abnormalities of the lungs or chest.  

Service medical records dated in December 1965 showed that 
the veteran's lungs and chest were clear to auscultation and 
percussion.  On service reenlistment examination in October 
1966, the veteran denied any respiratory symptoms, his lungs 
and chest were normal, and a chest X-ray showed that his 
heart, lungs and chest were normal.  A chest X-ray in January 
1966 revealed no abnormalities.  In October 1967, the veteran 
was seen for complaints of left-sided chest pain following an 
upper respiratory infection and heavy lifting.  A chest X-ray 
was negative, and the clinical assessment was musculoskeletal 
pain.  On service reenlistment examination in October 1970, 
the veteran's lungs and chest were normal, and a chest X-ray 
shows no abnormalities.  In January 1972, he complained of 
chest pain after coughing for a week, and claimed that he was 
coughing up blood.  Examination disclosed that his chest was 
clear to auscultation and percussion, and he had no fever or 
pleuritic chest pain.  The assessment was hemoptysis, 
probably secondary to upper respiratory infection.  

A report of periodic medical examination in September 1972 
noted that the veteran had been evaluated for complaints of 
chest pain, and that an electrocardiogram and chest x-ray 
were normal.  On examination, the veteran's lungs and chest 
were normal, and a chest x-ray disclosed no abnormalities.  
In October 1972, the veteran's chest was clear to 
auscultation and percussion.  On service retirement 
examination, conducted in August 1973, the veteran noted his 
history of complaints of pain or pressure in the chest, and 
denied any history of shortness of breath or chronic cough.  
A chest X-ray in early August 1973 disclosed calcified 
nodules in the left upper and mid lung field presumably from 
granulomatous disease.  His service retirement examination 
disclosed no abnormalities of the lungs or chest, and 
subsequent chest X-rays in August and November 1973 disclosed 
that the nodules were calcified nodules, and that the veteran 
had no active pulmonary disease.  

The additional evidence submitted, including duplicate copies 
of service medical records showing inservice treatment for a 
back injury, does not address the issue of a lung disorder, 
while outpatient treatment records from Fort Campbell, 
Kentucky, dated from July 1980 to May 1986, show that the 
veteran was seen on one occasion in August 1980, 
approximately seven years after service retirement, for 
complaints of substernal chest pain with intermittent 
shortness of breath.  The veteran's remote complaints of 
substernal chest pain with intermittent shortness of breath 
were not linked or related to any inservice trauma or 
pathology.  

Outpatient treatment records from Fort Campbell, Kentucky, 
dated in November and December 1986 show that the veteran was 
seen in November 1986 for complaints of a cough and dyspnea 
on exertion; that he was found to have a 60-pack-year history 
of tobacco abuse; and that he was suspected of having 
pulmonary fibrosis.  Pulmonary function studies in November 
1986 revealed markedly abnormal spirometry consistent with a 
significant restrictive pulmonary disease.  A chest X-ray in 
December 1986 disclosed scarring and linear atelectasis in 
the left lung base, a patchy density in the posterior segment 
of the right lower lobe, while earlier films showed chronic 
scarring or possibly bronchiectasis in that area, now with 
increased density suggestive of an acute process along with 
old disease.  The acute findings probably represented 
pneumonia; however, if those symptoms persisted despite 
treatment, a CT scan was recommended.  The Board notes that 
the evidence dated in November and December 1986, more than 
13 years after service retirement, contained no competent 
medical evidence linking or relating those findings to any 
trauma or pathology during the veteran's periods of active 
service.  

The report of VA respiratory examination and pulmonary 
function tests, conducted in October 1988, cited the 
veteran's statement that his breathing became difficult at 
times.  On respiratory examination, he offered a history of 
chronic obstructive pulmonary disease for 15 years, with an 
occasional productive cough, and not requiring medication.  
Pulmonary function testing revealed mild obstructive lung 
disease, and spirometry was suggestive of a restrictive 
process.  Chest X-ray revealed chronic infiltration and 
fibrosis of the left lower lobe and thickening of the 
interlobar fissure of the right lung field, with no active 
pulmonary process demonstrated.  The diagnosis was chronic 
obstructive pulmonary disease.  The findings on VA 
respiratory examination and pulmonary function tests, more 
than 15 years after service retirement, contained no 
competent medical evidence linking or relating those findings 
to any trauma or pathology during the veteran's periods of 
active service.  

Based upon the evidence of record at the time of the rating 
decision of December 14, 1988, the Board finds that the cited 
rating decision was correct in its finding that the veteran's 
service medical records did not support his claim for service 
connection for a lung disorder; that the finding that his 
inservice manifestations of chest pain and related complaints 
were acute and transitory, resolving without residual 
impairment, was fully supported by the evidence then of 
record; and that the RO's statement that no residuals or lung 
problems were found at the time of service retirement 
examination was correct and not erroneous, and was in accord 
with the evidence then of record.  In particular, the service 
medical records contained no demonstration or diagnosis of 
chronic obstructive pulmonary disease, interstitial fibrosis, 
pulmonary fibrosis, restrictive or obstructive disease, 
chronic scarring, linear atelectasis, bronchiectasis, and no 
active pulmonary process was shown at the time of service 
retirement examination.  Further, the medical records from 
Fort Campbell, dated in November, and December 1996, showing 
marked chronic restrictive pulmonary disease did not relate 
those findings made years after service separation, to his 
period of active service.  

The rating decision of December 14, 1988, was not clearly and 
unmistakably in error, and that decision is affirmed.  

Whether New and Material Evidence has been Submitted to 
Reopen Claims for Service Connection for Bilateral Defective 
Hearing, to include Residuals of Otitis Media, and for a 
Chronic Sinus Disorder.

A rating decision of December 1988 denied service connection 
for bilateral defective hearing and a chronic sinus disorder; 
that decision was not appealed and became final after one 
year.  In November 1997, the veteran undertook to reopen his 
claims for service connection for bilateral defective 
hearing, to include residuals of otitis media, and for a 
chronic sinus disorder by submitting additional evidence.  
Those claims were denied by rating action of July 1998 on the 
grounds that new and material evidence had not been submitted 
to reopen the claims for service connection for bilateral 
defective hearing, for residuals of otitis media, and for a 
chronic sinus disorder.  The veteran appealed, giving rise to 
this portion of the instant appeal.  

The prior final rating decision of December 1988 will stand 
unless the additional evidence submitted is now held to be 
both new and material, thus mandating the reopening of the 
veteran's claims.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection  with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 3.156(a) 
(2000).

The evidence of record at the time of the rating decision of 
December 1988 denying service connection for bilateral 
defective hearing and a chronic sinus disorder included the 
veteran's complete service medical records from September 
1953 to September 1973, showing treatment and findings of 
bilateral maxillary sinusitis on X-ray examinations in 
December 1961; findings of bilateral otitis media in January 
1968; vertigo diagnosed as labyrinthitis in August 1968, with 
left ear hearing loss which subsequently improved; evidence 
of diminished hearing acuity on periodic medical examination 
in September 1972; treatment for earache in October 1972 with 
findings of bilateral acute otitis externa; and findings of 
otitis media in August 1973.  In addition, the evidence 
included duplicate copies of service medical records showing 
inservice treatment for bilateral sinusitis; outpatient 
treatment records from Fort Campbell, Kentucky, dated from 
July 1980 to May 1986, showing treatment for sinusitis in 
April and November 1985 and X-ray evidence of maxillary 
sinusitis in July 1982 and in September and October 1985; a 
July 1988 letter from the veteran to the RO requesting 
evaluation of conditions including sinusitis and hearing 
loss, and citing treatment at Fort Campbell; and a report of 
VA general medical examination, conducted in October 1988, 
showing a normal ear examination and a diagnosis of chronic 
sinusitis. 

The additional evidence submitted since the unappealed rating 
decision of December 1988 denying service connection for 
bilateral defective hearing, for residuals of otitis media, 
and for a chronic sinus disorder, includes an October 1997 
letter from the veteran stating that his hearing loss, sinus 
and inner ear problems were treated in service and should be 
service-connected.  Private treatment records dated from 
August 1994 to March 1995 showed findings of asymmetric 
sensory loss, worse on the left; ENG findings consistent with 
a left beating positional nystagmus; an auditory brainstem 
evaluation consistent with peripheral cochlear pathology; 
strong vestibular signs without central nervous system 
pathology; and a diagnosis of Meniere's disease.  Another 
letter from the veteran, dated in November 1997, alleged 
inservice bilateral defective hearing and inner ear problems 
with loss of balance.  

In addition, the additional evidence submitted includes 
outpatient treatment records from Fort Campbell, dated from 
July 1975 to April 1999, showing that the veteran complained 
of ear problems and sinusitis on periodic medical examination 
in March 1980; that audiometric evaluation in April 1981 
revealed bilateral moderate to severe high frequency 
sensorineural hearing loss with normal impedance testing on 
bilateral tympanogram; and identical findings on periodic 
medical examination in February 1982, while audiometric 
evaluation in April 1982 again revealed bilateral moderate to 
severe high frequency sensorineural hearing loss with normal 
impedance testing on bilateral tympanogram.  In July 1982, 
findings of sinusitis were reported, nasal congestion was 
found in August and November 1982, allergic rhinitis was 
diagnosed in June 1984, and sinusitis was found in April 
1985, confirmed by X-ray.  In September 1985, a history of 
sinus headaches was noted, and the diagnosis was sinusitis, 
probably perennial allergic rhinitis, while X-rays in October 
1985 revealed maxillary sinusitis with marked right 
thickening.  In November 1985, the diagnosis was maxillary 
sinusitis with allergic rhinitis.  

On periodic medical examination in October 1986, the veteran 
complained of sinusitis, while in October 1986, his history 
of long-term treatment for sinus problems was noted.  
Examination disclosed bilateral moderate high frequency 
sensorineural hearing loss.  Chest X-ray in October 1986 
revealed an old granulomatous disease and scarring in both 
lung bases.  In November 1986, the veteran's medical problems 
included tobacco abuse with a 60-year-pack history, perennial 
rhinosinusitis, and severe high frequency hearing loss, 
bilaterally, while ear, nose and throat examination was 
normal.  In December 1986, the veteran was shown to have 
pneumonia, and the diagnosis was left lower lobe pneumonia, 
community-acquired, while in January 1987, his pneumonia had 
resolved, but he had experienced an acute flare of sinusitis.  
In April 1987, the veteran was shown to have labyrinthitis 
secondary to serous otitis media, a chest X-ray in November 
1990 revealed possible bronchiectasis, a sinus X-ray was 
normal, and the diagnosis was respiratory disease.  An 
otolaryngology consult in November 1990 diagnosed allergic 
rhinitis, a deviated septum, and a polypoid of the left 
middle turbinate, while X-ray of the paranasal sinuses 
disclosed no abnormalities.  In December 1990, the veteran 
was shown to have an 50-pack-year smoking history and 
abnormal findings on spirometry, diagnosed as chronic 
obstructive pulmonary disease with non-reversible disease, 
while in February 1991, he was diagnosed with chronic 
obstructive pulmonary disease with chronic bronchitis.  Chest 
X-ray in June 1991 revealed fibrotic disease, left lower 
lung.  In September 1995, the veteran was diagnosed with 
allergic rhinitis by allergy testing; pharyngitis, 
bronchiectasis and pneumonitis was shown in October 1995, 
confirmed by X-ray; and bilateral pneumonia with a resolving 
bilateral lower lobe infiltrate was shown in November 1995, 
also confirmed by X-ray and CT scan.  In April 1996, the 
veteran was diagnosed with emphysema and bronchitis, and in 
July 1996, he was shown to have a bilateral moderate high 
frequency sensorineural hearing loss with excellent word 
recognition.  Records of outpatient treatment from August 
1986 to July 1998 continued to show a worsening of the 
veteran's pulmonary disorder. 

VA outpatient treatment records dated from September 1997 to 
July 1998 showed ongoing treatment for the veteran's 
pulmonary disabilities.  

On VA audiometric examination in April 1999, the diagnoses 
was bilateral moderate to severe sensorineural hearing loss, 
with intermittent findings consistent with normal inner ear 
function, bilaterally.  A report of VA audiology examination, 
conducted in April 1999, cited the veteran's history of 
frequent otitis media and otitis externa since the 1950's, 
and chronic bilateral sinusitis since 1959, purulent 
rhinorrhea with infections, and documented maxillary 
sinusitis, and his current complaints of constant bilateral 
tinnitus and frequent episodes of dizziness.  Examination 
disclosed that his ears and tympanic membranes were normal, 
and he had a deviated nasal septum with hypertrophied 
turbinates, while an audiogram revealed a bilateral mild 
sloping to severe sensorineural hearing loss.  Multiple sinus 
X-rays were normal.  The diagnoses were bilateral mild to 
severe sensorineural hearing loss, tinnitus, dizziness, 
frequent otitis media, and chronic sinusitis.  

On VA pulmonary examination in April 1999, it was noted that 
the veteran's service medical records showed bilateral 
maxillary sinusitis in 1972, and multiple evaluations for 
respiratory problems in the military.  The diagnoses on those 
evaluations included a history of intermittent sinusitis and 
a history of dizziness likely related to Meniere's disease.  

The additional evidence submitted in support of the claims 
for service connection for bilateral defective hearing, to 
include residuals of otitis media, and for a chronic sinus 
disorder, includes evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
In particular, the additional evidence submitted tends to 
show bilateral defective hearing, a chronic sinusitis, and 
residuals of bilateral otitis media, claimed to have caused 
or worsened the veteran's tinnitus and balance disturbances, 
diagnosed as vertigo, or Meniere's disease.  In addition, the 
veteran has asserted that he has continuously experienced 
those disorders since being on active duty in the 1950's.

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed unless the evidence is inherently 
incredible or beyond the competence of the witness.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The Board notes 
that the presumption of the credibility but not the full 
weight of the new evidence is made only for the purpose of 
determining whether the claim is to be reopened.  Once the 
evidence is found to be new and material and the claim is 
reopened, the presumption that the evidence is credible no 
longer applies.  In the following adjudication [i.e., de novo 
review], the RO must determine both the credibility and 
weight of the new evidence in the context of all the 
evidence, both old and new.  Justus v. Principi,  3 Vet. App. 
510, 513 (1992);  Kates v. Brown,  5 Vet. App. 93, 95 (1993).

In addition, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  The Court has 
held that a veteran's statements are competent as to the 
onset and continuity of symptomatology, including pain.  
Heuer v. Brown,  7 Vet. App. 379, 384 (1995);  Falzone v. 
Brown,  8 Vet. App. 398, 405 (1995).

Based upon the foregoing, the Board finds that the additional 
evidence submitted to reopen the claims for service 
connection for bilateral defective hearing, for a chronic 
sinus disorder, and for residuals of otitis media, to include 
tinnitus and balance disturbances is both new and material, 
and those claims are reopened.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence favors 
the appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for an effective date prior to October 4, 1996, for 
the grant of service connection for interstitial fibrosis 
with restrictive and obstructive disease lacks legal merit.  

The rating decision of December 14, 1988, was not clearly and 
unmistakably in error, and that decision is affirmed.  

New and material evidence having been submitted, the claims 
for service connection for bilateral defective hearing, for a 
chronic sinus disorder, and for residuals of otitis media, to 
include tinnitus and balance disturbances, are reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which held that VA could not assist in 
the development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

As the Board has determined that new and material evidence 
has been submitted to reopen the claims for service 
connection for bilateral defective hearing, for a chronic 
sinus disorder, and for residuals of otitis media, to include 
tinnitus and balance disturbances, the RO must comply with 
the notice and duty to assist provisions contained in the new 
law, to include obtaining additional VA examinations, 
utilizing newly revised diagnostic and rating criteria where 
applicable, and obtaining medical opinions as to whether it 
is at least as likely as not that any current bilateral 
defective hearing, a chronic sinus disorder, or residuals of 
bilateral otitis media, to include tinnitus and balance 
disturbances, were caused or worsened by his inservice 
symptoms.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. App. 129 (1992).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private, military, or VA health care 
providers from whom or where he has 
received treatment for any of the 
disabilities at issue.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.  The RO should further obtain 
all clinical records pertaining to 
treatment of the veteran at the VAMC, 
Nashville, since March 1998, as well as 
all clinical records pertaining to 
treatment of the veteran at Fort 
Campbell, Kentucky, since April 1999.  

2.  The RO should schedule additional VA 
specialist examinations of the veteran, 
utilizing newly revised diagnostic and 
rating criteria where applicable, and 
obtain medical opinions.  Prior to the 
requested examinations, the examining 
specialists must review the veteran's 
service medical records and records of 
postservice treatment, to include the 
summation of treatment and findings 
contained in this Remand order.  
Following review of the claims folders 
and completion of their examinations, the 
examiners should express their medical 
opinions as to whether it is at least as 
likely as not that any current bilateral 
defective hearing, chronic sinus 
disorder, or residuals of bilateral 
otitis media, to include tinnitus and 
balance disturbances, were caused or 
worsened by the veteran's symptoms and 
findings of those disabilities while on 
active duty.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if any 
requested opinions are not provided, or 
if the examiners do not affirmatively 
indicate that they have reviewed the 
veteran's medical records, appropriate 
corrective action should be implemented 
prior to returning the case to the Board.  

4.  Thereafter, the RO should undertake 
any other indicated development and 
adjudicate the issues of entitlement to 
service connection for bilateral 
defective hearing, a chronic sinus 
disorder, and residuals of bilateral 
otitis media, to include tinnitus and 
balance disturbances, on a de novo basis, 
in light of the additional evidence 
obtained.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 



